DETAILED ACTION
This is the initial Office action based on the application filed on June 24, 2019.
Claims 1-20 are pending.
For clarity of the prosecution history record, Claims 14-20 are directed to a computer program product comprising a computer readable storage medium. It is noted that the Applicant’s specification states that “[a] computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (page 19, paragraph [0066]). Thus, such statement appears to provide a special definition that explicitly excludes a computer readable storage medium from being interpreted as transitory signals per se. Therefore, Claims 14-20 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 6, 8-10, 12-16, 18, and 19 are objected to because of the following informalities:
Claims 1, 2, 5, 6, 8, 9, 12-15, 18, and 19 recite “the first input value.” It should read -- the first input value for the I/O configuration --.
Claims 1, 8, and 14 recite “the subsequent selection.” It should read -- the subsequent selection for the I/O configuration --.
Claims 3, 10, and 16 recite “the first input value.” It should read -- the first input value for the I/O configuration of the first selection --.
Claims 5, 12, and 18 recite “wherein determining the number of remaining input options.” It should read -- wherein determining the number of remaining input options of the set of remaining input options --.
Claims 5, 12, and 18 recite “the subsequent input value.” It should read -- the subsequent input value for the I/O configuration --.
Claims 6, 13, and 19 recite “a first decision tree.” It should read -- a first decision tree of the set of decision trees --.
Claims 6, 13, and 19 recite “a/the subset of remining inputs.” It should read -- a/the subset of remining input options --.
Claims 6, 13, and 19 recite “the second input value.” It should read -- the second input value for the I/O configuration --.
Claims 6, 13, and 19 recite “the third selection.” It should read -- the third selection for the I/O configuration --.
Claim 14 recites “a computer readable storage medium.” It should read -- a computer-readable storage medium --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 13, and 19 recite the limitation “a/the second suggested value.” The claims are rendered vague and indefinite because neither the claims nor their parent claims (Claims 1, 8, and 14, respectively) recite earlier “a/the first suggested value.” In the interest of compact prosecution, the Examiner subsequently interprets the limitation “a/the suggested value” as reading “a/the first suggested value” in Claims 1, 8, and 14 for the purpose of further examination.

Claims 6, 13, and 19 recite the limitation “the set of remaining inputs.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the set of remaining input options” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “identifying a first selection including a first input value for an I/O configuration,” “determining a set of remaining input options based on the first selection,” “accessing a set of decision trees based on the set of remaining input options,” “selecting a decision tree of the set of decision trees based on the first input value,” and “generating a suggested value for a subsequent selection for the I/O configuration.” These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “computer-implemented” in the preamble, nothing in the claim precludes these steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “computer-implemented” language, “identifying a first selection including a first input value for an I/O configuration” in the context of the claim encompasses a user making a mental identification. Similarly, “determining a set of remaining input options based on the first selection,” “accessing a set of decision trees based on the set of remaining input options,” “selecting a decision tree of the set of decision trees based on the first input value,” and “generating a suggested value for a subsequent selection for the I/O configuration” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer-implemented. The “computer-implemented” is recited at a high-level of generality (i.e., as a generic computer) such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional element “causing presentation of the suggested value and a user interface element representing the subsequent selection.” The additional element is a step that is an insignificant extra-solution activity to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer-implemented” amounts to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional element “causing presentation of the suggested value and a user interface element representing the subsequent selection” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception and thus, is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the activity of presenting offers and gathering statistics as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to present a suggested value and a user interface element. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 2-7 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-7 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-7 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-7 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 8 and 14, are directed to a system and a computer program product, respectively. The mere recitation of generic computer elements in Claims 8 and 14 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).

Claims 9-13 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 8, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 8. For instance, Claims 9-13 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 9-13 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 8 into patent-eligible subject matter.
Claims 8-13 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 15-20 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 14, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 14. For instance, Claims 15-20 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 15-20 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 14 into patent-eligible subject matter.
Claims 14-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2003/0038842 (hereinafter “Peck”) discloses configuring a reconfigurable I/O (RIO) device to perform a function in response to user requirements.
US 2007/0027972 (hereinafter “Agrawal”) discloses controlling operations of computing devices for a group of users in a networked system.
US 2012/0239374 (hereinafter “Mutyalapati”) discloses simulating input/output (I/O) modules in a control system.
US 2013/0339497 (hereinafter “Mohamed”) discloses configuring devices in a network, such as an Industrial Ethernet network.
US 2020/0374196 (hereinafter “Powell”) discloses network configuration validation.
US 7,043,539 (hereinafter “Treiber”) discloses generating a description of a configuration for a virtual network system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191